EXHIBIT 10.3

 

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”).

 

THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT, OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, UNLESS AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS
IS AVAILABLE. HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

SUBSCRIPTION AGREEMENT

 

RETURN TO:

EVIO, Inc.

62930 O. B. Riley Rd

Suite 300

Bend, OR 97703

 

 

INVESTOR INFORMATION

 

Name of Investor

 

Tax I.D.

 

Street Address

 

City State Zip Code

 

Phone Email State/Nation of Residency

 

Name and Title of Authorized Representative, if investor is an entity or
custodial account

 

Type of Entity or Custodial Account (IRA, corporation, partnership, trust,
limited liability company, etc.)

 

Jurisdiction of Organization Date of Organization Account Number

 

 

 

 



 1

  



 

1. The undersigned (“Investor”) hereby subscribes for the dollar amount
(“Subscription Amount”) and number of common shares (“Shares”) of EVIO, Inc., a
Colorado corporation (the “Company”) as indicated on the signature page hereto.

 

2. In this Subscription Agreement (the “Agreement”), in addition to those terms
defined throughout this Agreement, the following words have the following
meanings:

 

(a) “Directed Selling Efforts” means “directed selling efforts” as that term is
defined in Rule 902(c) of Regulation S (“Regulation S”) under the Securities
Act. Without limiting the foregoing, but for greater clarity in this Agreement,
it means, subject to the exclusions from the definition of directed selling
efforts contained in Regulation S, any activity undertaken for the purpose of,
or that could reasonably be expected to have the effect of, conditioning the
market in the United States for any of the Securities and includes the placement
of any advertisement in a publication “with a general circulation in the United
States”, as such phrase is defined in Rule 902(c) of Regulation S, that refers
to the Private Placement;

 

(b) “Distribution Compliance Period” means “distribution compliance period” as
that term is defined in Regulation S under the Securities Act, which shall
terminate the date six (6) months from the closing of the offering to which this
Agreement relates.

 

(c) “U.S. Person” means a “U.S. person” as that term is defined in Regulation S.
Without limiting the foregoing, but for greater clarity in this Agreement, a
U.S. Person includes, subject to the exclusions set forth in Regulation S, (1)
any natural person resident in the United States, (2) any partnership or
corporation organized or incorporated under the laws of the United States, (3)
any estate or trust of which any executor, administrator or trustee is a U.S.
Person, (4) any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States, and (5) any partnership or
corporation organized or incorporated under the laws of any non U.S.
jurisdiction which is formed by a U.S. Person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by “accredited investors” (as defined in
Rule 501(a) of Regulation D under the Securities Act) who are not natural
persons, estates or trusts.

 

3. Investor requests the Shares to be registered and delivered as follows:

 

Registration Instructions

 

Delivery Instructions

 

Name to appear on certificate

 

Name and account reference, if applicable

 

Account reference, if applicable

 

Telephone number

 

Address

 

Address

 

 2

  



 

4. To induce the Company to accept this subscription, the Investor hereby agrees
and represents that:

 

(a) The Investor has transferred by wire funds equal to the Subscription Amount
to the Company concurrently with submitting this Subscription Agreement, unless
otherwise agreed by the Company.

 

(b) Investor has truthfully completed, executed and delivered the applicable
form(s) of this Agreement and such forms contain information about the Investor
that is true and accurate as of the date of signing and will be true and correct
as at closing.

 

(c) Within five (5) days after receipt of a written request from the Company,
the Investor shall provide such information and execute and deliver such
documents as the Company may reasonably request to comply with any and all laws
and ordinances to which the Company may be subject, including the securities
laws of the United States or any other applicable jurisdiction.

 

(d) The Investor understands the meaning and legal consequences of, and that the
Company intends to rely upon, the representations and warranties contained in
Sections 5 and 6 hereof, and the Investor hereby agrees to indemnify and hold
harmless the Company and each any manager, member, officer, employee, agent or
affiliate thereof from and against any and all loss, damage or liability due to
or arising out of a breach of any representation or warranty of the Investor.

 

5. The Investor hereby represents and warrants that that the Investor is an
Accredited Investor, as defined by Rule 501 of Regulation D under the Securities
Act, and Investor meets at least one of the following criteria (initial all that
apply):

 

 

------

The Investor is a natural person (individual) whose own net worth, taken
together with the net worth of the Investor’s spouse, exceeds $1,000,000,
excluding equity in the Investor’s principal residence unless the net effect of
his or her mortgage results in negative equity, the Investor should include any
negative effects in calculating his or her net worth

 

------

The Investor is a natural person (individual) who had an individual income in
excess of $200,000 (or joint income with the Investor spouse in excess of
$300,000) in each of the two previous years and who reasonably expects a gross
income of the same this year.

 

------

The Investor is an entity as to which all the equity owners are Accredited
Investors. If this paragraph is initialed, the Investor represents and warrants
that the Investor has verified all such equity owners’ status as an Accredited
Investor.

 

------

The Investor is either (i) a corporation, (ii) an organization described in
Section 501(c)(3) of the Internal Revenue Code, (iii) a trust, or (iv) a
partnership, in each case not formed for the specific purpose of acquiring the
securities offered, and in each case with total assets in excess of $5,000,000.

 

6. The Investor hereby further represents, warrants, covenants, acknowledges and
agrees that:

 

(a) The information provided by the Investor is true and correct in all respects
as of the date hereof and the Investor hereby agrees to promptly notify the
Company and supply corrective information to the Company if, prior to the
consummation of its investment in the Company, any of such information becomes
inaccurate or incomplete.

 

 3

  



 

(b) The Investor, if an individual, is over 21 years of age, and the address set
forth above is the true residence and domicile of the Investor, and the Investor
has no present intention of becoming a resident or domiciliary of any other
state or jurisdiction. If a corporation, trust, partnership or other entity, the
Investor has its principal place of business at the address set forth above.

 

(c) The Investor is a resident of Canada, and the Investor is purchasing as
principal or is deemed to be purchasing as principal in accordance with
applicable legislation and meets the definition of “accredited investor” as such
term is defined under National Instrument 45-106 Prospectus Exemptions and has
completed and signed the Canadian Accredited Investor Status Certificate forming
part of this Subscription Agreement.

 

(d) The Investor has had an opportunity to ask questions of and receive answers
from the Company, or a person or persons acting on its behalf, concerning the
Company and the terms and conditions of this investment, and all such questions
have been answered to the full satisfaction of the Investor.

 

(e) The Investor is not a person created or used solely to purchase or hold
securities in order to comply with an exemption from the prospectus requirements
of applicable legislation and if the Investor is not an individual, it
pre-existed the offering and has a bona fide purpose other than investment in
the Shares.

 

(f) Except as set forth in this Subscription Agreement, no representations or
warranties have been made to the Investor by the Company or any partner, agent,
employee or affiliate thereof.

 

(g) The Investor has consulted its own legal and tax advisers with respect to
its proposed investment in the Company and the applicable resale restrictions
and tax considerations, and it is solely responsible for compliance with
applicable resale restrictions and applicable tax legislation.

 

(h) The Investor is not making this subscription in any manner as a
representative of a charitable remainder unitrust or a charitable remainder
trust.

 

(i) The Investor has the financial ability to bear the economic risk of the
Investor’s investment, including a complete loss thereof, has adequate means for
providing for its current needs and possible contingencies and has no need for
liquidity in its investment.

 

(j) The Investor is not acquiring the Shares with a view towards distribution.

 

(k) Investor is acquiring the Shares for its own account and not for the benefit
of any other person.

 

(l) Investor is not a U.S. Person or purchasing the Shares for a U.S. Person and
will not sell the Shares to a U.S. Person or in the United States during the
Distribution Compliance Period.

 

(m) The Investor did not acquire the Shares through Directed Selling Efforts and
will not engage in any Directed Selling Efforts during the Distribution
Compliance Period.

 

(n) Investor acknowledges and agrees that the Company will not, and shall refuse
to, register transfer of the Shares that does not comply with Regulation S or is
not made under a registration statement covering the securities or an available
registration exemption.

 

 4

  



 

(o) Investor understands and agrees that offers and sales of any of the Shares
by Investor prior to the expiration of the Distribution Compliance Period (a
period of at least six months after the date of the issuance of the Shares)
shall only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the Securities Act or
an exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the Securities Act or an exemption therefrom and in each case only
in accordance with applicable state securities laws, and the Investor and any
transferee of the Shares agree not to engage in hedging transactions involving
the Shares unless such transactions are in compliance with the provisions of the
Securities Act and in each case only in accordance with applicable state
securities laws;

 

(p) The Investor has not received, nor has the Investor requested, nor does the
Investor have any need to receive, any offering memorandum, or any other
document describing the business and affairs of the Company in order to assist
the Investor in making an investment decision in respect of the Shares and the
Investor has not become aware of any advertisement in printed media of general
and regular paid circulation, radio or television with respect to the
distribution of the Shares;

 

(q) no person has made to the Investor any written or oral representations:

 

(i) that any person will resell or repurchase the Shares;

 

(ii) that any person will refund the purchase price of the Shares;

 

(iii) as to the future price or value of any of the Shares; or

 

(iv) that any of the Shares will be listed and posted for trading on a stock
exchange or that application has been made to list and post any of the Shares
for trading on any stock exchange;

 

(r) If the Investor is an individual, he or she is of the full age of majority
and has all requisite legal capacity and competence to execute and deliver this
Subscription Agreement and to observe and perform his or her covenants and
obligations hereunder, or if the Investor is a corporation, the Investor is duly
incorporated and is a valid and existing corporation, has the necessary
corporate capacity and authority to execute and deliver this Subscription
Agreement, to subscribe for the Shares and to observe and perform its covenants
and obligations hereunder and has taken all necessary corporate action in
respect thereof, and, in any case, upon acceptance by the Company, this
Subscription Agreement will constitute a legal, valid and binding agreement of
the Investor enforceable against the Investor in accordance with its terms and
will not result in a violation of or create a state of facts which, after
notice, lapse of time or both, would constitute a default or breach of any of
the Investor’s constating documents, by-laws or authorizing resolutions (if
applicable), any agreement to which the Investor is a party or by which the
Investor is bound or any law applicable to the Investor or any judgment, decree,
order, statute, rule or regulation applicable to the Investor.;

 

(s) The Investor has been advised to consult its own legal and tax advisors with
respect to applicable resale restrictions and tax considerations, and it is
solely responsible for compliance with applicable resale restrictions and
applicable tax legislation.

 

(t) The Investor has no knowledge of a “material fact” or “material change” (as
those terms are defined in applicable legislation) in the affairs of the Company
that has not been generally disclosed to the public, except knowledge of this
particular transaction.

 

 5

  



 

(u) The offer made by this subscription is irrevocable (subject to the
Investor’s right to withdraw the subscription and to terminate the obligations
as set out in this Agreement) and requires acceptance by the Company.

 

(v) The Investor is not a “control person” of the Company as defined in
applicable legislation, will not become a “control person” by virtue of this
subscription for the Shares and does not intend to act in concert with any other
person to form a control group of the Company.

 

(w) The Investor has been independently advised as to the applicable hold period
imposed in respect of the Shares by securities legislation in the jurisdiction
in which the Investor resides and confirms that no representation has been made
respecting the applicable hold periods for the Shares and acknowledges that the
hold period indicated in the terms does not constitute such representation and
is aware of the risks and other characteristics of the Shares and of the fact
that the Investor may not be able to resell the Shares except in accordance with
the applicable securities legislation and regulatory policies.

 

(x) The Investor is capable of assessing the proposed investment as a result of
the Investor’s financial and business experience or as a result of advice
received from a registered person other than the Company or any affiliates of
the Company.

 

(y) If required by applicable securities legislation, policy or order or by any
securities commission, stock exchange or other regulatory authority, the
Investor will execute, deliver, file and otherwise assist the Company in filing,
such reports, undertakings and other documents with respect to the issuance of
the Shares as may be required.

 

(z) The funds representing the aggregate subscription price for the Shares which
will be advanced by the Investor hereunder will not represent proceeds of crime
for the purposes of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and the Investor acknowledges that the Company may in the
future be required by law to disclose the Investor’s name and other information
relating to this Agreement and the Investor’s subscription hereunder, on a
confidential basis, pursuant to such Act. To the best of its knowledge: (a) none
of the subscription funds to be provided by the Investor (i) have been or will
be derived from or related to any activity that is deemed criminal under the law
of Canada, the United States, or any other jurisdiction, or (ii) are being
tendered on behalf of a person or entity who has not been identified to the
Investor; and (b) the Investor shall promptly notify the Company if the Investor
discovers that any of such representations ceases to be true, and to provide the
Company with appropriate information in connection therewith.

 

(aa) The Investor acknowledges and understands that:

 

(i) No securities commission or similar regulatory authority has reviewed or
passed on the merits of the Shares.

 

(ii) There is no government or other insurance covering the Shares.

 

(iii) There are risks associated with the purchase of the Shares, the Investor
is knowledgeable or experienced in business and financial matters and is capable
of evaluating the merits and risks of an investment in the Purchased Securities
and is capable of bearing the economic risk of the investments.

 

 6

  



 

(iv) The Company is not currently a reporting issuer in any Province or
Territory of Canada and as a result the Canadian hold period to which the Shares
are subject will be indefinite in every Canadian jurisdiction in which the
Shares are issued, until the Company becomes a reporting issuer in such
jurisdiction. There is no assurance that the Company will ever become a
reporting issuer in any Province or Territory of Canada in the future. The
Investor further understands that these resale restrictions will be legended on
the certificates representing the Shares and the Investor agrees to comply with
such resale restrictions.

 

(v) No prospectus or registration statement has been or is intended to be filed
by the Company with the securities regulatory authorities in Canada in
connection with the issuance of the Shares, the issuance is intended to be
exempted from the prospectus and registration requirements of applicable
legislation and as a consequence of acquiring the Shares pursuant to these
exemptions:

 

a) the Investor is restricted from using most of the civil remedies available
under applicable legislation;

 

b) the Investor may not receive information that would otherwise be required to
be provided to the Investor under applicable legislation; and

 

c) the Company is relieved from certain obligations that would otherwise apply
under applicable legislation.

 

(vi) The Shares are a speculative investment and involve a substantial degree of
risk.

 

(vii) The Company is required to file a report of trade with all applicable
securities regulatory authorities or regulators containing personal information
about the Investor. This report of trade will include the full name, residential
address, telephone number and email address of each Investor, the number and
type of securities purchased, the total purchase price paid for such securities,
the date of the closing and specific details of the prospectus exemption relied
upon under applicable securities laws to complete such purchase, including how
the Investor qualifies for such exemption. The Investor hereby acknowledges and
consents to the collection, use, and disclosure of personal information by such
securities regulatory authorities and regulators, including the publishing or
otherwise making available to the public personal information including, for
individuals, their name, number and type of securities purchased, the purchase
price therefor, and their insider or registrant status, if applicable, and for
non-individual Investors, the above information and their address, contact
person name and telephone number and the exemption relied upon. In the event the
Investor has any questions with respect to the indirect collection of such
information by such securities regulatory authorities and regulators, the
Investor should contact the applicable securities regulatory authority or
regulator using the contact information set out in Exhibit “A” to the Canadian
Accredited Investor Status Certificate (Canadian Securities Commissions Contact
Information) attached hereto. The Company may also be required pursuant to
applicable securities laws to file this Agreement on SEDAR. By completing this
Agreement, the Investor authorizes the indirect collection of the information
described in this section by all applicable securities commissions and consents
to the disclosure of such information to the public through: (i) the filing of a
report of trade with all applicable securities commissions; and (ii) the filing
of this Agreement on SEDAR.

 

 7

  



 

(viii) The Shares have not been registered under the Securities Act in reliance
on exemptions thereunder for transactions not involving any public offering and
that this offering has not been approved or disapproved by the Securities and
Exchange Commission or by any other federal or state agency.

 

(ix) The Shares constitute “restricted securities” within the meaning of Rule
144 promulgated under the Securities Act.

 

(x) The Investor acknowledges that the Company's counsel is acting as counsel to
the Company, and not as counsel to the Investor.

 

(xi) The proceeds received by the Company may not be sufficient to accomplish
its business objectives, given its working capital requirements, acquisition
costs, possible rescission of previous private placements, and ongoing
compliance and regulatory costs.

 

(xii) There are restrictions on the Investor’s ability to resell the Shares and
it is the responsibility of the Investor to find out what those restrictions are
and to comply with them before selling the Shares.

 

(xiii) The certificates representing the Shares may contain restrictive legends
reflecting the foregoing.

 

(bb) If the Investor is an entity, the Investor represents that: (i) it was not
formed for the purpose of investing in the Company; (ii) it is not investing
more than 40% of its total assets in the Company; (iii) each of the Investor’s
beneficial owners participates in investments made by the Investor pro rata in
accordance with its interest in the Investor and, accordingly, the Investor’s
beneficial owners cannot opt-in or opt-out of investments made by the Investor;
(iv) the Investor’s beneficial owners did not and will not contribute additional
capital (other than previously committed capital) for the purpose of purchasing
the Shares; (v) the person executing this Agreement on Investor’s behalf has the
power and authority to do so; and (vi) Investor has the authority to enter into
this Agreement, which shall be binding on Investor upon execution, and no
further consent is required for Investor to acquire the Shares. If the Investor
is an entity in which a holder of an interest in such entity may decide whether
or how much to invest by means of such entity in various investment vehicles
including the Company, then the Investor shall notify the Company as to the
number of holders of interests in the Investor, the number of holders of
interests in the Investor that hold interests in the Company through the
Investor and any changes to either such number.

 

(cc) The Investor represents and warrants that (i) the Shares are to be
purchased with funds that are from legitimate sources in connection with its
regular business activities and which do not constitute the proceeds of criminal
conduct; (ii) the Shares are not being acquired, and will not be held, in
violation of any applicable laws; (iii) the Investor is not listed on the list
of Specially Designated Nationals and Blocked Persons maintained by the United
States Office of Foreign Assets Control (“OFAC”); and (iv) the Investor is not a
senior foreign political figure, or any immediate family member close associate
of a senior foreign political figure.

 

(dd) If the Investor is an individual retirement account, qualified pension,
profit sharing or other retirement plan, or governmental plans or units (all
such entities are herein referred to as a “Retirement Trust”), the Investor
represents that the investment in the Company by the Retirement Trust has been
authorized by the appropriate person or persons and that the Retirement Trust
has consulted its counsel with respect to such investment and the Investor
represents that it has not relied on any advice of the Manager or its affiliates
in making its decision to invest in the Company.

 

 8

  



 

7. It is understood that this subscription is not binding on the Company until
accepted by the Company. The Company may accept this subscription in whole or in
part.

 

8. The Company reserves the right to request such information as is necessary to
verify the identity of the Investor. The Investor shall promptly on demand
provide such information and execute and deliver such documents as the Company
may request to verify the accuracy of the Investor’s representations and
warranties herein or to comply with the USA PATRIOT Act of 2001, as amended (the
“Patriot Act”), certain anti-money laundering laws or any other law or
regulation to which the Company may be subject (the “Relevant Legislation”). In
addition, by executing this subscription agreement the Investor authorizes the
Manager to provide the Company’s legal counsel and any other appropriate third
party with information regarding the Investor’s account, until the authorization
is revoked by the Investor in writing to the Company.

 

9. The Company represents and warrants to the Investor that:

 

(a) The Company is duly formed and validly existing in good standing as a
limited liability company under the laws of the State of Colorado and has all
requisite power and authority to carry on its business as now conducted.

 

(b) The execution, delivery and performance by the Company of this Subscription
Agreement have been authorized by all necessary action on behalf of the Company,
and upon execution by the Company, this Subscription Agreement will be a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms.

 

10. All Investor documents, notices and other communications to the Company
should be addressed to the above captioned address. Notices to Investor will be
sent to the address provided on the first page of this Agreement.

 

11. This Subscription Agreement (including its Exhibits) constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersede all prior and contemporaneous agreements and understandings of the
parties in connection therewith. No covenant, representation or condition not
expressed in this Subscription Agreement shall affect, or be effective to
interpret, change or restrict, the express provisions of this Subscription
Agreement.

 

12. This subscription is not transferable or assignable by the Investor and any
purported transfer shall be null and void. All notices or other communications
to be given or made hereunder shall be in writing and shall be delivered
personally or mailed, postage prepaid, to the Investor or to the Company, as the
case may be. This Subscription Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Colorado, U.S.A., without
regard to its principles of conflicts of laws. All nouns and pronouns and any
variations thereof used herein shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the person or persons
may require. In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable for any reason, in whole or in
part, the remaining provisions of this Agreement shall be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same document. Investors’ representations and warranties contained herein
shall survive the closing of the purchase of Shares.

 

[EXECUTION PAGE FOLLOWS]

 

 9

  



 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
the date set forth below.

 



_________________, 2018

 

_________________________________

Date

 

Name of Investor

 

 

 

$_________________

 

_________________________________

Subscription Amount

 

Signature

__________________

 

_________________________________

# of Common Shares

 

Title (if the Investor is not a natural person)

 

 

 

______________________________

 

 

 

 

 

 

 

 



Company Acceptance:

 

The foregoing subscription is hereby accepted on behalf of the Company the ____
day of _______________, 2018.

 

The Subscription in the amount of $_________________ is accepted for ______
Common Shares.

 

EVIO, INC.

 

Per: __________________________________________

(authorized signatory)

 

 10

  



 

EXHIBIT A

 

FOREIGN PERSON QUESTIONNAIRE AND DISCLOSURE SUPPLEMENT

 

 

 

 

 

 

 



 11

  



 

EXHIBIT B

NON-US (CANADIAN AND INTERNATIONAL) ACCREDITED INVESTOR STATUS CERTIFICATE

 

The categories listed herein contain certain specifically defined terms. If you
are unsure as to the meanings of those terms, or are unsure as to the
applicability of any category below, please contact your broker and/or legal
advisor before completing this certificate.

 

Please note that if the Investor qualifies as an “accredited investor” under
paragraphs (j), (k) or (l) below, a completed and executed Exhibit A - Form
45-106F9 must also be completed.

 

In connection with the purchase by the undersigned Investor of the Shares, the
Investor, on its own behalf and on behalf of each of the beneficial purchasers
for whom the Investor is acting, hereby represents, warrants, covenants and
certifies to Evio, Inc. (the “Company”) (and acknowledges that the Company and
its counsel are relying thereon) that:

 



 

(a)the Investor, or each of the beneficial purchasers for whom the Investor is
acting, is purchasing the Shares as principal for its own account and not for
the benefit of any other person;

 

 

 

 

(b)the Investor, or each of the beneficial purchasers for whom the Investor is
acting, is an “accredited investor” within the meaning of NI 45-106 on the basis
that the undersigned fits within the category of an “accredited investor”
reproduced below beside which the undersigned has indicated the undersigned
belongs to such category;

 

 

 

 

(c)upon execution of this Certificate, including if applicable the Exhibit “A”
attached hereto, by the Investor, this Certificate shall be incorporated into
and form a part of the Subscription Agreement.



 

Please check the appropriate box:

 



¨

(a)

except in Ontario, a Canadian financial institution, or a Schedule III bank;

 

¨

(a.1)

in Ontario, a financial institution that is (i) a bank listed in Schedule I, II
or III of the Bank Act (Canada); (ii) an association to which the Cooperative
Credit Associations Act (Canada) applies or a central cooperative credit society
for which an order has been made under subsection 473(1) of the Securities Act
(Ontario); or (iii) a loan corporation, trust company, trust corporation,
insurance company, treasury branch, credit union, caisse populaire, financial
services cooperative or credit union league or federation that is authorized by
a statute of Canada or Ontario to carry on business in Canada or Ontario, as the
case may be;

 

¨

(b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

 

¨

 

(c)

a subsidiary of any person or company referred to in paragraphs (a), (a.1) or
(b), if the person or company owns all of the voting securities of the
subsidiary, except the voting securities required by law to be owned by
directors of that subsidiary;

 

¨

 

(d)

a person or company registered under the securities legislation of a
jurisdiction (province or territory) of Canada as an adviser or dealer, except
as otherwise prescribed by the regulations;

 

¨

(e)

an individual registered under the securities legislation of a jurisdiction of
Canada as a representative of a person referred to in paragraph (d);



 



 12

  



 

¨

 

(e.1)

an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador);

 

¨

 

(f)

the Government of Canada or a jurisdiction (province or territory) of Canada, or
any crown corporation, agency or wholly owned entity of the Government of Canada
or a jurisdiction (province or territory) of Canada;

 

¨

 

(g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

 

¨

 

(h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

 

¨

 

(i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada), a pension commission or similar regulatory
authority of a jurisdiction (province or territory) of Canada;

 

¨

 

(j)

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes, but net of any
related liabilities, exceeds $1,000,000; The Investor is required to complete
EXHIBIT A.

 

¨

 

(j.1)

an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
$5,000,000;

 

¨

 

(k)

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year; The Investor is required to complete EXHIBIT A.

 

¨

 

(l)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000; The Investor is required to complete EXHIBIT A.

 

¨

 

(m)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;

 

¨

(n)

an investment fund that distributes or has distributed its securities only to
(i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 [Minimum amount investment] or 2.19
[Additional investment in investment funds] of NI 45-106, or (iii) a person
described in sub-paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106;

 

¨

 

(o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 

¨

 

(p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 

 13

  

 

¨

(q)

a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction;

 

¨

 

(r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

 

¨

(s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

 

¨

(t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

 

¨

(u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser;

 

¨

(v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor; or

 

¨

 

(w)

a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse.

 

For the purposes hereof, the following definitions are included for convenience:

 

(a) “bank” means a bank named in Schedule I or II of the Bank Act (Canada);

 

(b) “Canadian financial institution” means (i) an association governed by the
Cooperative Credit Associations Act (Canada) or a central cooperative credit
society for which an order has been made under section 473(1) of that Act, or
(ii) a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada;

 

(c) “company” means any corporation, incorporated association, incorporated
syndicate or other incorporated organization;

 

(d) “financial assets” means (i) cash, (ii) securities, or (iii) a contract of
insurance, a deposit or an evidence of a deposit that is not a security for the
purposes of securities legislation;

 

(e) “fully managed account” means an account of a client for which a person
makes the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

(f) “investment fund” has the same meaning as in National Instrument 81-106
Investment Fund Continuous Disclosure;

 



 14

  



  

(g) “person” includes

 

(i) an individual,

 

(ii) a corporation,

 

(iii) a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons whether incorporated or not, and

 

(iv) an individual or other person in that person’s capacity as a trustee,
executor, administrator or personal or other legal representative.

 

(h) “related liabilities” means (i) liabilities incurred or assumed for the
purpose of financing the acquisition or ownership of financial assets, or (ii)
liabilities that are secured by financial assets;

 

(i) “Schedule III bank” means an authorized foreign bank named in Schedule III
of the Bank Act (Canada);

 

(j) “spouse” means, an individual who, (i) is married to another individual and
is not living separate and apart within the meaning of the Divorce Act (Canada),
from the other individual, (ii) is living with another individual in a
marriage-like relationship, including a marriage-like relationship between
individuals of the same gender, or (iii) in Alberta, is an individual referred
to in paragraph (i) or (ii), or is an adult interdependent partner within the
meaning of the Adult Interdependent Relationships Act (Alberta); and

 

(k) “subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 

In NI 45-106 a person or company is considered to be an affiliated entity of
another person or company if one is a subsidiary entity of the other, or if both
are subsidiary entities of the same person or company, or if each of them is
controlled by the same person or company.

 

In NI 45-106 a person (first person) is considered to control another person
(second person) if (a) the first person, directly or indirectly, beneficially
owns or exercises control or direction over securities of the second person
carrying votes which, if exercised, would entitle the first person to elect a
majority of the directors of the second person, unless that first person holds
the voting securities only to secure an obligation, (b) the second person is a
partnership, other than a limited partnership, and the first person holds more
than 50% of the interests of the partnership, or (c) the second person is a
limited partnership and the general partner of the limited partnership is the
first person.

 

In NI 45-106 a trust company or trust corporation described in paragraph (p)
above of the definition of “accredited investor” (other than in respect of a
trust company or trust corporation registered under the laws of Prince Edward
Island that is not registered or authorized under the Trust and Loan Companies
Act (Canada) or under comparable legislation in another jurisdiction of Canada)
is deemed to be purchasing as principal.

 

In NI 45-106 a person described in paragraph (q) above of the definition of
“accredited investor” is deemed to be purchasing as principal.

 

The foregoing representations contained in this certificate are true and
accurate as of the date of this certificate and will be true and accurate as of
the Closing Time. If any such representations shall not be true and accurate
prior to the Closing Time, the undersigned shall give immediate written notice
of such fact to the Company prior to the Closing Time.

 

Dated:

_______________, 2018

 

Signed:

 

_________________________________

Witness (If Purchaser is an Individual)

 

Print the name of Investor

 

_________________________________

Print Name of Witness

 

__________________________________________

If Investor is not an Individual, print name and title of Authorized Signing
Officer

 

 15

  



 

EXHIBIT “A” TO ACCREDITED INVESTOR STATUS CERTIFICATE

 

Risk Acknowledgement Form for Individual Accredited Investors

 

WARNING TO INVESTORS

 

This investment is risky. Don't invest unless you can afford to lose all the
money you pay for this investment.

 

SECTION 1 TO BE COMPLETED BY THE COMPANY

1. About your investment

Type of securities: Common Shares

Issuer: EVIO, Inc.

 

Purchased from: EVIO, Inc.

 

SECTIONS 2 TO 4 TO BE COMPLETED BY THE INVESTOR

2. Risk acknowledgement

This investment is risky. Initial that you understand that:

Your Initials

Risk of loss - You could lose your entire investment of US$_________.
[Instruction: Insert the total dollar amount of the investment.]

 

Liquidity risk - You may not be able to sell your investment quickly - or at
all.

 

Lack of information - You may receive little or no information about your
investment.

 

Lack of advice - You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.

 

3. Accredited investor status

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.

Your initials

· Your net income before taxes was more than $200,000 in each of the 2 most
recent calendar years, and you expect it to be more than $200,000 in the current
calendar year. (You can find your net income before taxes on your personal
income tax return.)

 

· Your net income before taxes combined with your spouse's was more than
$300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than $300,000 in the current
calendar year.

 

· Either alone or with your spouse, you own more than $1 million in cash and
securities, after subtracting any debt related to the cash and securities.

 

· Either alone or with your spouse, you have net assets worth more than $5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)

 

4. Your name and signature

By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.

First and last name (please print):

Signature:

Date: , 2018

SECTION 5 TO BE COMPLETED BY THE SALESPERSON

5. Salesperson information

[Instruction: The salesperson is the person who meets with, or provides
information to, the Investor with respect to making this investment. That could
include a representative of the Company or selling security holder, a registrant
or a person who is exempt from the registration requirement.]

First and last name of salesperson (please print):

Telephone:

Email:

Name of firm (if registered):

SECTION 6 TO BE COMPLETED BY THE COMPANY

6. For more information about this investment

EVIO, Inc.

62930 O.B. Riley Rd.

Suite 300

Bend, Oregon, USA

Attention: President or CEO

Tel: 702-343-7470

 

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.

 

 16

  



 

Canadian Securities Commission Contact Information

 

Alberta Securities Commission

Suite 600, 250 – 5th Street SW

Calgary, Alberta T2P 0R4

Telephone: (403) 297 6454

Toll free in Canada: 1-877-355-0585

Facsimile: (403) 297-2082

 

British Columbia Securities Commission

P.O. Box 10142, Pacific Centre

701 West Georgia Street

Vancouver, British Columbia V7Y 1L2

Inquiries: (604) 899-6854

Toll free in Canada: 1-800-373-6393

Facsimile: (604) 899-6581

Email: inquiries@bcsc.bc.ca

 

The Manitoba Securities Commission

500 – 400 St. Mary Avenue

Winnipeg, Manitoba R3C 4K5

Telephone: (204) 945-2548

Toll free in Manitoba 1-800-655-5244

Facsimile: (204) 945-0330

 

Financial and Consumer Services Commission (New Brunswick)

85 Charlotte Street, Suite 300

Saint John, New Brunswick E2L 2J2

Telephone: (506) 658-3060

Toll free in Canada: 1-866-933-2222

Facsimile: (506) 658-3059

Email: info@fcnb.ca

 

Government of Newfoundland and Labrador

Financial Services Regulation Division

P.O. Box 8700

Confederation Building

2nd Floor, West Block

Prince Philip Drive

St. John’s, Newfoundland and Labrador A1B 4J6

Attention: Director of Securities

Telephone: (709) 729-4189

Facsimile: (709) 729-6187

 

Government of the Northwest Territories

Office of the Superintendent of Securities P.O. Box 1320

Yellowknife, Northwest Territories X1A 2L9

Attention: Deputy Superintendent, Legal & Enforcement

Telephone: (867) 920-8984

Facsimile: (867) 873-0243

Nova Scotia Securities Commission

Suite 400, 5251 Duke Street

Duke Tower

P.O. Box 458

Halifax, Nova Scotia B3J 2P8

Telephone: (902) 424-7768

Facsimile: (902) 424-4625

 

Government of Nunavut Department of Justice Legal Registries Division P.O. Box
1000, Station 570

1st Floor, Brown Building

Iqaluit, Nunavut X0A 0H0

Telephone: (867) 975-6590

Facsimile: (867) 975-6594

 

Ontario Securities Commission

20 Queen Street West, 22nd Floor

Toronto, Ontario M5H 3S8

Telephone: (416) 593- 8314

Toll free in Canada: 1-877-785-1555

Facsimile: (416) 593-8122

Email: exemptmarketfilings@osc.gov.on.ca

Public official contact regarding indirect collection of information:

Inquiries Officer

 

Prince Edward Island Securities Office

95 Rochford Street, 4th Floor Shaw Building

P.O. Box 2000

Charlottetown, Prince Edward Island C1A 7N8

Telephone: (902) 368-4569

Facsimile: (902) 368-5283

 

Autorité des marchés financiers

800, Square Victoria, 22e étage C.P. 246, Tour de la Bourse Montréal, Québec H4Z
1G3

Telephone: (514) 395-0337 or 1-877-525-0337

Facsimile: (514) 873-6155 (For filing purposes only) Facsimile: (514) 864-6381
(For privacy requests only)

Email: financementdessocietes@lautorite.qc.ca (For corporate finance issuers);
fonds_dinvestissement@lautorite.qc.ca (For investment fund issuers)

 

Financial and Consumer Affairs Authority of Saskatchewan

Suite 601 - 1919 Saskatchewan Drive

Regina, Saskatchewan S4P 4H2

Telephone: (306) 787-5879

Facsimile: (306) 787-5899

 

Government of Yukon

Department of Community Services

Law Centre, 3rd Floor

2130 Second Avenue

Whitehorse, Yukon Y1A 5H6

Telephone: (867) 667-5314

Facsimile: (867) 393-6251

 

 17



 